Citation Nr: 1020576	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-06 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury to the lower extremities.


REPRESENTATION

Appellant represented by:  Jeffrey J. Bunten, Attorney at Law
	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to January 
1990.
This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The Veteran was treated for a cold 
injury to her feet during service and diagnosed with Tyloma 
in December 2003.  She also sought treatment for bilateral 
feet disorders in September 2003 and March 2006.  Although 
the Veteran failed to report for three compensation and 
pension examinations, the claims file does not contain any 
indication that she received notice of the time or place of 
any of these examinations.  In fact, the Veteran's then 
representative submitted a statement in April 2006 that said 
the Veteran would be available for an examination "when 
sufficient notification has been given."  

Therefore, the Board finds that there is insufficient 
evidence to decide the Veteran's claim, and she should be 
afforded a compensation and pension examination to determine 
the nature, etiology, and severity of any residuals of a cold 
injury to her lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran with an 
appropriate examination to determine 
the nature, severity, and etiology of 
any residuals of a cold injury to her 
lower extremities she may have.  The 
Veteran should be notified of the time 
and place of the examination, and a 
copy of the notice letter should be 
associated with the claims file.  

The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All 
necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should specifically state 
what residuals of a cold injury to the 
lower extremities the Veteran is 
diagnosed with, if any, and whether 
they are at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.	After any additional development deemed 
necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
and her representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
the Veteran's response.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.      
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


